NATHAN CLARK, Respondent Below, Appellant,
v.
DOROTHY S. THOMAS (CLARK), Petitioner Below, Appellee.
No. 402, 2009.
Supreme Court of Delaware.
Submitted: September 15, 2009.
Decided: October 7, 2009.

ORDER
Randy J. Holland, Justice
This 7th day of October 2009, it appears to the Court that on August 17, 2009, the Clerk issued a notice to show cause why this appeal should not be dismissed pursuant to Supreme Court Rule 29(b) for the appellant's failure to diligently prosecute the appeal by not paying the Supreme Court and Family Court filing fees. The appellant has failed to respond to the notice to show cause within the required ten-day period; therefore, dismissal of this appeal is deemed to be unopposed.
NOW, THEREFORE, IT IS HEREBY ORDERED, pursuant to Supreme Court Rules 3(b)(2) and 29(b), that the within appeal is DISMISSED.